Citation Nr: 0432433	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  96-05 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
ankylosing spondylitis of the lumbar, thoracic, and cervical 
spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

The veteran served on active duty from December 1979 to June 
1985 with 15 years prior active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for degenerative joint 
disease of the thoracic spine and assigned a noncompensable 
evaluation, and increased the evaluations for lumbosacral 
strain from 10 percent to 20 percent, and for degenerative 
joint disease of the cervical spine from zero percent to 
10 percent.  In the November 2002 rating decision, the RO 
combined the veteran's back disorders into one evaluation and 
assigned a 60 percent evaluation.  Nonetheless, since the 
rating criteria provide for a higher evaluation for this 
disability, the appeal is continued.  Where there is no 
clearly expressed intent to limit an appeal, the RO is 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet. App. 35 (1993).

In the Appellant's Brief dated in September 2004, the 
veteran's representative raised the issue of entitlement to a 
total rating based on individual unemployability.  Because 
this issue has not been developed by the RO, it is referred 
to the RO for appropriate action.  See Norris v. West, 12 
Vet. App. 413 (1999).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Throughout the entire appeal period, the veteran's 
disability of ankylosing spondylitis has been manifested by 
pain and stiffness without evidence of ankylosis.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
60 percent for ankylosing spondylitis of the lumbar, 
thoracic, and cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 4.71, Diagnostic Codes 
5286, 5290, 5291, 5292 (2003), 5235-5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a December 2001 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit or identify any additional 
information that he felt would support his claim.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The rating decision on appeal, which denied the veteran's 
claims, was dated in April 1995, prior to the enactment of 
the VCAA.  Obviously, therefore, the veteran did not receive 
a VCAA notice prior to the initial rating decision denying 
his increased rating claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran in this case.  As stated above, 
the VCAA notice was provided by the RO in December 2001.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  Indeed, the 
letter advised the veteran to identify any additional 
information or evidence or furnish any additional evidence, 
which will help to support his claim.  It is also noted that 
after providing the veteran the December 2001 VCAA notice and 
affording him the opportunity to respond, the RO reconsidered 
the veteran's claim, as evidenced by the November 2002 and 
January 2004 supplemental statements of the case (SSOC).  In 
summary, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that he has identified no additional private 
medical records in connection with this appeal.  Moreover, 
the veteran has been afforded pertinent VA medical 
examinations in connection with his claim.  The examination 
reports provide the necessary medical information and 
opinions.

Thus, no further notification or development action is 
necessary in this case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  

Facts

Service connection for lumbosacral strain was granted in an 
April 1986 rating decision, and the RO assigned a 10 percent 
rating effective from July 1, 1985.  

In a March 1992 rating decision, the RO granted service 
connection for degenerative joint disease of the cervical 
spine and assigned a noncompensable rating; the RO also 
continued the 10 percent evaluation for the veteran's 
service-connected lumbosacral disability, diagnosed as 
degenerative joint disease of the lumbar spine.  

In August 1994, the veteran filed a claim for increased 
evaluations for his cervical and lumbosacral spine 
disabilities.  In an April 1995 rating decision, the RO 
granted a 20 percent evaluation for lumbosacral strain with 
degenerative joint disease of the lumbar spine and assigned a 
10 percent evaluation for degenerative joint disease of the 
cervical spine.  The RO also granted service connection for 
degenerative osteoarthritis of the thoracic spine and 
assigned a noncompensable evaluation.  

Private outpatient records dated from 1992 to 1994 from Peter 
F. Gray, M.D., reflect treatment for ankylosing spondylitis 
and related symptoms.  As evidenced in a December 1993 
record, the veteran's symptoms included chronic back pain and 
difficulties bending over and sitting.  He denied numbness, 
paresthesias, or weakness in his legs.  He could heel and toe 
walk normally; flexion and extension were limited to about 
45 degrees and 20 degrees.  

VA outpatient records dated in 1994 disclosed complaints of 
stiffness and an inability to bend.  An x-ray study conducted 
in July 1994 revealed prominent spondylosis of the upper 
lumbosacral spine with bony bridging between the bodies at 
L1, 2, and 3 anteriorly.  Disc spaces were normal, apophyseal 
joints were normal, and the appearance suggested possible 
fusion of both SI joints.  The impression was suggestive of 
ankylosing spondylitis, prominent spondylosis of the upper 
lumbar spine.  

A VA examination dated in December 1994 revealed flattening 
of the lumbosacral area and showed lumbosacral curvature with 
restricted motion being able to tilt the upper torso no 
greater than 20 degrees bilaterally.  The veteran could 
rotate the upper torso 30 degrees bilaterally.  The veteran 
flexed the upper torso to bring it to approximately 
60 degrees with the vertical.  Heel and toe standing were 
satisfactory; reflexes to the ankles and knees were intact.  
There was no atrophy to the lower extremities.  Examination 
of the cervical spine showed that the veteran was able to 
flex the head to bring the face to approximately 45 degrees 
below the horizontal and extended his head to bring the face 
to 35 degrees above the horizontal.  He rotated his head 
50 degrees to the right and 60 degrees to the left.  

The diagnosis was a history of soreness and stiffness 
involving the lumbar area with restricted range of motion and 
a history of spontaneous multiple level fusions.  There were 
no objective findings of any upper or lower extremity 
radiculopathy.  X-ray studies dated in December 1994 of the 
cervical spine noted early diffuse idiopathic skeletal 
hyperostosis (DISH).  X-ray studies of the lumbosacral spine 
revealed no fracture, subluxation, joint space narrowing, or 
osteophytosis suggestive of arthritis.  X-ray studies of the 
thoracic spine revealed evidence of DISH with osteophytes and 
calcification of the anterior spinal ligament at T9-11 and a 
diagnosis of osteoarthritis.  

VA outpatient records dated from 1996 to 1998 reveal 
degenerative joint disease, ankylosing spondylitis, and 
treatment with various pain medications.  The veteran 
complained of increasing symptoms associated with his back 
disability, primarily of stiffness and pain.  

A VA examination conducted in June 1998 of the spine included 
a recitation of the veteran's past medical history of chronic 
back disability.  At the time of the examination, the veteran 
reported that he was further restricted in his movements, 
such that he had to turn his whole body to look sideways and 
noted restriction when looking upward and downward.  He also 
noted that he did well to touch his knees and had to get down 
on his hands and knees to pick up anything from the floor.  
The veteran reported that he had to walk slowly and took time 
to get his balance.  Sudden movements of the neck tended to 
cause his upper extremities to go to sleep.  He also noticed 
that his knees tended to get shaky when he got up and that 
his shoulders seemed to be further impaired.  

Examination of the neck revealed 20 degrees rotation 
bilaterally; flexion to 20 degrees and extension to 
"neutral."  When standing with his back and buttock against 
the wall, he could not extend his head closer to the wall 
than 6 inches.  On forward flexion, the veteran could just 
reach the front of his knees with his fingertips.  Even with 
that, the spine seemed to bend practically none, and the 
movement forward seemed to be largely in the hips.  He 
virtually had no side bend and no extension of the back.  

The diagnosis was ankylosing spondylitis with a progressive 
degree of involvement.  The joints were noted as painful when 
the available arc of movement was exceeded.  X-ray studies of 
the cervical spine revealed normal curvature and alignment. 
Noted were vertebral bodies of average height; anterior 
vertebral osteophytes at C2-6; and no radiographic evidence 
of cervical spine involvement by ankylosing spondylitis.  

A June 1998 VA x-ray study of the entire spine revealed 
levoscoliosis of the thoracic spine; curvature and alignment 
otherwise unremarkable.  Also noted is ankylosing 
spondylitis, syndesmophytes at C6-7 and the lumbar spine, 
suggested facet anklyosis, fusion of the sacroiliac joints, 
degenerative changes of the upper and mid-cervical spine, and 
vertebral bodies of average height.  

A Magnetic Resonance Imaging (MRI) dated in July 1998 of the 
cervical spine disclosed a normal cord signal, no evidence of 
cerebellar-tonsillar actopia, and degenerative changes of the 
vertebral bodies of C4 and C6.  C3-4 spondylosis with 
associated bulging of the disc slightly attenuated the 
subarachnoid space.  There was no evidence of significant 
neural foraminal stenosis or cord impingement.  At C4-5, 
there was mild left sided neural foraminal stenosis, but the 
spinal canal was not significantly narrowed.  

Outpatient records from Dr. Gray dated in 1997 to 1998 
disclose ongoing treatment for ankylosing spondylitis 
including treatment with Relafen, which provided little 
improvement.  

An addendum to the VA June 1998 examination was provided in 
August 1998 with respect to range of motion of the 
lumbosacral and thoracic spine.  The examiner noted that this 
had not been provided previously because there was no 
measurable motion of the spine at that time.  The examiner 
found virtually no movement of the spine on side bend or 
backward motion.  The examiner emphasized that the veteran 
was stiff, not by virtue of pain, weakness, or fatigability, 
but simply showed that level of stiffness in the lumbar and 
thoracic area.  There was no evidence of muscle weakness of 
the upper and lower extremities; thus, it did not seem that 
the veteran had any neurological involvement at that time.  

Private records dated in February to March 2001 from 
Rheumatology Associates for treatment provided by Roy 
Fleischmann, M.D., reveal complaints of moderate to severe 
pain and stiffness affecting the neck and low back.  X-ray 
studies dated in February 2001 showed vertebral heights well 
maintained, disc spaces well maintained, and there were large 
anterior syndesmophytes bridging C2-3, C3-4, and C4-5.  The 
physician noted a history of ankylosing spondylitis with 
evidence of degenerative disease of the facet joint of the 
lumbar spine.  Also noted in a February 2001 record are 
changes consistent with DISH and bilateral sacroiliac joint 
fusion consistent with bilateral sacroiliitis and ankylosing 
spondylitis.  

Presbyterian Hospital records and Greenville Community Health 
Center records dated in 2000 to 2002 for treatment by Joseph 
Perks, D.O., disclose lumbar spondylosis as well as facet 
arthrosis of L4-5 and L5-S1.  The veteran complained of 
exacerbating symptoms associated with his ankylosing 
spondylitis.  An x-ray study dated in June 2000 indicates 
some mild osteoarthritic type degenerative change in the mid 
and lower thoracic spine.  

A VA examination report dated in October 2003 revealed that 
the veteran had difficulty walking in an upright position 
because of his thoracic and lumbar spine problems.  The 
veteran walked with his neck, head, and thoracic spine 
slumped forward at an angle.  When he walked, the veteran 
used his hips to push forward first.  He reported no movement 
in his neck since 1992, which seems to have gotten worse.  
Also noted is that it was difficult for the veteran to get 
from a sitting to a standing position.  He could not climb 
stairs or climb an incline.  The examiner noted that the 
veteran could not lie down on the table to do straight leg 
raising.  He reported spasms in his neck, back, and hips with 
occasional numbness radiating down his right leg into his 
toes.  He also lost control of his hands due to symptoms of 
the neck.  Noted is kyphosis of the thoracic spine.  

The veteran denied any urinary or fecal incontinence.  He 
stated that he is now 100 percent worse than he was in 1992.  
In 1992, the veteran reported that he had some movement where 
he could stand up straight, but now could not.  In the last 
year, he reported that he had had four to five incapacitating 
episodes of problems with pain which caused difficulty in 
movement.  During these episodes, the veteran reported that 
he required bed rest between three to ten days.  

Examination of the neck showed flexion 0 to 10 to 15 degrees, 
extension only to neutral position; 0 to 10 to 15 degrees of 
left and right lateral flexion; and 0 to 30 to 40 degrees of 
left and right lateral rotation.  Any range of motion 
produced neck pain.  Examination of the thoracic and lumbar 
spine showed 0 to 55 degrees of forward flexion with some 
mild discomfort in the lumbosacral spine around the L3-4 area 
and none in the thoracic spine.  Also noted is 0 to 5 to 10 
degrees extension with pain in the lumbar spine, in the L3-L4 
area, and none in the thoracic spine.  The veteran had 0 to 
15 degrees left and right lateral flexion, and 0 to 15 
degrees left and right lateral rotation in the thoracic and 
lumbar spine.  The diagnoses were ankylosing spondylitis of 
the lumbar spine, thoracic spine, and cervical spine.  

VA x-ray studies of the thoracic spine showed anterior 
osteophytes suggestive of moderate degenerative joint 
disease; of the lumbosacral spine, the studies showed 
anterior and lateral osteophytes at all levels, disk spaces 
preserved, mild narrowing of L5-S1 disk space suggesting 
degenerative disc disease, and bilateral narrowing and 
sclerosis of the sacroiliac joints; and of the cervical 
spine, the impression was moderate size anterior osteophytes 
C2 through C5 suggesting moderate degenerative joint disease.  
Overall, the impression was end-stage ankylosing spondylitis.  

VA outpatient records dated from October to December 2003 
reveal medical findings suggestive of ankylosing spondylitis 
of the entire spine with a confirmed  hunched posture, and 
resulting in an inability to complete an MRI of the cervical 
spine.  Active and passive straight leg raising were 
completed to 45 degrees with knee jerk bilaterally 
diminished.  Noted is chronic pain with prescribed 
medication.  Ankylosing spondylitis of the spine was 
diagnosed.  

Pertinent Law and Regulations

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 
4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective enervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

As regards to the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of rating disability from arthritis.  The lumbar 
vertebrae are considered groups of minor joints, ratable on 
disturbance of lumbar spine function.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans claims (Court) has held 
that Diagnostic Codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based upon 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 4 Vet. App. 202 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

The rating criteria for the spine was revised in September 
2002 and again in September 2003.  

Prior to the schedular changes, a 60 percent evaluation is 
assigned under Diagnostic Code 5286 where there is complete 
bony fixation (ankylosis) of the spine at a favorable angle; 
a 100 percent evaluation is assigned where there is complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle with marked deformity and involvement of the major 
joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (2003).

Diagnostic Code 5290 pertains to limitation of motion of the 
cervical spine and provides for a 10 percent evaluation for 
slight disability; a 20 percent for moderate disability; and 
a 30 percent for severe disability.  38 C.F.R. § 4.71, 
Diagnostic Code 5290 (2003).

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 10 percent rating is warranted for slight 
limitation; a 20 percent evaluation for moderate limitation, 
and a maximum of 40 percent for a severe limitation.  
38 C.F.R. 4.71(a), Diagnostic Code 5292 (2003).

Lumbosacral strain is rated under Diagnostic Code 5295.  
38 C.F.R. 4.71, Diagnostic Code 5295 (2003).  This diagnostic 
code provides for a 20 percent evaluation where the veteran 
experiences muscle spasm on extreme forward bending and loss 
of lateral spine motion unilaterally in a standing position.  
To warrant the maximum rating of 40 percent under this 
diagnostic code, the veteran must show severe strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, with marked limitation of forward bending 
in a standing position; loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The regulations regarding intervertebral disc syndrome were 
revised during the course of this appeal.  Under the rating 
criteria in effect prior to September 23, 2002, a maximum 60 
percent rating was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Under these criteria, when 
intervertebral disc syndrome is productive of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

The regulations regarding diseases and injuries to the spine 
were again revised effective September 26, 2003.  The revised 
rating schedule for diseases and injuries of the spine 
effective September 26, 2003, is as follows:  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, claims should be assessed 
according to the these criteria-unfavorable ankylosis of the 
entire spine is 100 percent.  

Unfavorable ankylosis of the entire thoracolumbar spine is 50 
percent.  

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine is 40 percent.  

Forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine is 30 
percent.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees, or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis is 20 
percent.  

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees, or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height is 10 percent.  38 C.F.R. 4.71a (2004).

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Third, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  Fourth, each range of motion 
measurement should be rounded to the nearest five degrees.  
Fifth, for VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension.  

Additionally, the new rating schedule for diseases and 
injuries of the spine utilizes the General Rating Formula for 
Diagnostic Codes 5235 (vertebral fracture or dislocation), 
5236 (sacroiliac injury and weakness), 5237 (lumbosacral or 
cervical strain), 5238 (spinal stenosis), 5239 
(spondyloisthesis or segmental instability), 5240 (ankylosing 
spondylitis), 5241 (spinal fusion), 5242 (degenerative 
arthritis of the spine), and 5243 (intervertebral disc 
syndrome).  Disability under Diagnostic Code 5243 may, in the 
alternative, be assessed under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
if a higher evaluation would result than application of the 
General Rating Formula.  Particularly, incapacitating 
episodes having a total duration of:  At least 6 weeks during 
the past 12 months is 60 percent; at least 4 weeks but less 
than 6 weeks during the past 12 months is 40 percent; at 
least 2 weeks but less than 4 weeks during the last 12 months 
is 20 percent; and at least one week but less than 2 weeks 
during the last 12 months is 10 percent.

Analysis

Applying the criteria set forth above to the facts in this 
case, the Board finds that a rating in excess of 60 percent 
is not warranted, either under the old or the amended rating 
criteria for ankylosing spondylitis of the lumbar, thoracic, 
and cervical spine.  

Former rating criteria

The Board notes that the changes in effect from September 23, 
2002, are incorporated in the regulatory revisions effective 
from September 26, 2003.  Essentially, the changes that 
occurred from September 23, 2002, relate to the rating 
criteria for Diagnostic Code 5293 that pertains to 
intervertebral disc syndrome.  Those rating criteria do not 
specifically apply to the facts of this case.  

With respect to the old criteria prior to September 26, 2003, 
the veteran's ankylosing spondylitis of the lumbar, thoracic, 
and cervical spine is evaluated as 60 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5286, pertaining to 
ankylosis of the spine.  The veteran's medical records do not 
indicate that he has or has ever had complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of the major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  In fact, despite the veteran's contentions, the 
diagnoses of record consistently report ankylosing 
spondylitis and not a diagnosis of ankylosis.  Absent a 
diagnosis of unfavorable ankylosis, of which there is no such 
evidence of record, the veteran's service-connected 
ankylosing spondylitis of the lumbar, thoracic, and cervical 
spine does not warrant a rating higher than 60 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5286.  

Moreover, the same holds true for the rating criteria under 
Diagnostic Codes 5290, 5291, and 5292.  The Board notes that 
even assuming impairment of the entire spine rises to the 
level warranting the maximum evaluations available for each 
segment of the spine under the particular rating criteria, 
the evidence of record does not show that the veteran's 
disability associated with his entire spine is more than 
60 percent disabling.  Considering that a 30 percent rating 
for severe limitation of motion of the cervical spine 
(Diagnostic Code 5290), a 10 percent rating for severe 
limitation of motion of the dorsal (thoracic) spine 
(Diagnostic Code 5291), and a 40 percent rating for severe 
limitation of motion of the lumbar spine (Diagnostic Code 
5292) are warranted under these facts, consideration under 
the combined ratings table does not offer more than a 
60 percent evaluation for the veteran's service-connected 
spine disability.  38 C.F.R. § 4.25, Table I, Combined 
Ratings Table.  Therefore, the Board must conclude that none 
of the prior diagnostic codes that pertain to impairment 
affecting the cervical, thoracic (dorsal), and lumbar spine 
in effect before September 26, 2003, provides for an 
evaluation greater than the current 60 percent assigned under 
Diagnostic Code 5286.  

Amended rating criteria from September 26, 2003

Thus, what remains to be considered is whether the veteran's 
service-connected ankylosing spondylitis of the lumbar, 
thoracic, and cervical spine warrants a higher than 
60 percent evaluation under the revised rating schedule for 
diseases and injuries of the spine effective September 26, 
2003.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board points out that as the evidence of record clearly 
does not reflect that the veteran's spine is ankylosed, a 
higher schedular evaluation under the appropriate diagnostic 
codes is not for application during the relevant time period, 
that is from September 26, 2003.  See Note (5), 38 C.F.R. 
§ 4.71, Diagnostic Codes 5235-5243, General Rating Formula 
for Diseases and Injuries of the Spine (describing that for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in specific 
difficulties as outlined in the referenced note).  In any 
event, under these rating criteria, only unfavorable 
ankylosis of the entire spine provides for greater than a 
60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5240 (effective 
September 26, 2003).  

Moreover, the Board notes that there are no medical findings 
of record to support any associated objective neurologic 
abnormalities so as to provide a separate rating under the 
appropriate diagnostic code.  38 C.F.R. § 4.71, Diagnostic 
Codes 5235-5243, Note (1).  

Finally, the Board notes that consideration has been given to 
the pain and discomfort associated with the veteran's entire 
spine disability during the relevant time period.  In this 
case, however, the evidence does not indicate the presence of 
any functional impairment to the extent that an evaluation 
higher than 60 percent is warranted for any of the relevant 
time period.  The evaluation criteria are intended to 
encompass and consider the presence of pain, stiffness, or 
aching, which are generally present when there is a 
disability of the spine.  In other words, the Board is of the 
opinion that such functional impairment is properly reflected 
by the evaluations assigned for the service-connected back 
disability manifested by ankylosis spondylitis pursuant to 
the decision herein.  38 C.F.R. §§ 4.40, 4.45 (2004); See 
DeLuca, 8 Vet. App. 202.

Therefore, the veteran does not meet the criteria for an 
increased rating in excess of 60 percent for his service-
connected ankylosing spondylitis under the former or the new 
rating criteria for evaluating disease and injuries of the 
spine and there is no reasonable doubt on this matter that 
could be resolved in his favor.  The Board has considered all 
potentially applicable diagnostic codes, as discussed above.
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an evaluation in excess of 60 percent for 
ankylosing spondylitis of the lumbar, thoracic, and cervical 
spine is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



